          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


 United States of America,

 v.                                   Case No. 4:18-cr-00003

 Christopher Lasher (18),             Michael L. Brown
                                      United States District Judge
                       Defendant.

 ________________________________/

                                 ORDER

      Magistrate Judge Walter E. Johnson recommends denial of

Defendant Christopher Lasher’s motion to dismiss the superseding

indictment.   (Dkt. 559.)    Defendant Lasher has not objected to that

recommendation.       The    Court   accepts   the   Magistrate   Judge’s

recommendation and affirms the denial of Defendant Lasher’s motion.

I.    Background

      The United States did not charge Defendant Lasher in Count One

of the superseding indictment, which alleges a conspiracy by various

members of the Ghostface Gangsters to violate federal racketeering laws.

But the superseding indictment mentions him in several overt acts that

the government claims were part of the racketeering activity.        For
example, Defendant Lasher allegedly sent a text message to another

Ghostface gang member about a person who falsely claimed to be a

“Capo,” or leader. (Dkt. 279 at 21; see also id. at 10 (defining the word

“Capo” as a leader in the Ghostface gang).) The superseding indictment

also alleges that Defendant Lasher planned to pick up illegal drugs with

another Ghostface gang member and was seen at that member’s house.

(Id. at 22.) In another overt act, it alleges Defendant Lasher traveled to

a motel room where other Ghostface gang members were located to sell

drugs. (Id.) It alleges Defendant Lasher possessed drugs on August 22,

2016. (Id.) Finally, the superseding indictment alleges that while in

prison, Defendant Lasher offered to sell and then directed the sale of

methamphetamine to an individual. (Id. at 28.)

     The United States charged Defendant Lasher in Count Two of the

superseding indictment. (Id. at 32–34.) The United States alleged that

he conspired with others to distribute and possess with the intent to

distribute methamphetamine from sometime in 2002 until sometime in

2018. (Id.).




                                    2
II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

FED. R. CRIM. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). For those findings and recommendations to which a

party has not asserted objections, the court must conduct a plain error

review of the record. United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983).

III. Discussion

      Defendant Lasher alleges that — before his indictment in this case

— authorities in Cobb county prosecuted him for the conduct alleged in

Count Two and at issue in certain overt acts in the superseding

indictment. (Dkt. 557 at 2–3.) He claims that his indictment in this case

violates the Double Jeopardy Clause of the United States Constitution.

      The Magistrate Judge recommends denial of Defendant Lasher’s

motion. (Dkt. 559.) This Court also rejects it. First, it is not clear that

his prior convictions encompass the entirety of Defendant Lasher’s

alleged involvement in the conspiracy at issue in Count Two.           The



                                    3
conspiracy charge may arise from conduct apart or in addition to the

conduct listed in the overt acts.    After all, the racketeering charge

recounts his involvement in other potential criminal activity besides the

acts that led to his prior convictions. And Count Two alleges that the

criminal conspiracy began years before the activity identified in the overt

acts and continued for years afterwards.

     Second, current precedent from the Supreme Court and Eleventh

Circuit hold that successive prosecutions by different sovereigns does not

violate the Double Jeopardy Clause. See, e.g., Abbate v. United States,

359 U.S. 187, 195 (1959); see also United States v. Bidwell, 393 F.3d 1206,

1209 (11th Cir. 2004) (“The Double Jeopardy Clause does not prevent

different sovereigns (i.e., a state government and the federal government)

from punishing a defendant for the same criminal conduct.”).          The

United States is a different sovereign from Cobb county and the state of

Georgia.

     The Court understands that the Supreme Court has granted

certiorari in Gamble v. United States, 138 S. Ct. 2707 (2018), possibly to

reconsider the so-called dual-sovereignty doctrine. But that remains the




                                    4
law for now and precludes Defendant Lasher’s double jeopardy claim.

The Court denies his motion to dismiss.

IV.   Conclusion

      The Court ADOPTS the Magistrate Judge’s recommendation about

Defendant Lasher’s motion to dismiss and DENIES the motion. (Dkts.

557, 559.)

      SO ORDERED this 25th day of March, 2019.




                                  5
